DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1, 59 and 61 have been canceled. Claims 30, 31, 33, 35, 36 and 43 have been canceled. Claims 1, 4, 6, 11, 13, 16, 17, 20, 21, 24, 27-29, 59 and 61 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 11, 17, 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gacci et al (Clin. Genitour. Cancer, 2016) and Oottamasathien et al (US 2021/0021968). 
Gacci discloses the bladder (urinary tract) instillation of chondroitin sulfate to subjects with radiation-induced cystitis. See abstract and col 4, lines 18-25. This treatment accomplishes the step of the method and anticipates the claims. The reference is silent regarding mucositis, but in administering the required product to the required patient population, the prevention of effects such as mucositis would be prevented.
Gacci teaches as set forth above and further teaches that the chondroitin sulfate is administered in combination with hyaluronic acid (HA, hyaluronan). The reference teaches that the sulfated product, chondroitin sulfate, replenishes and repairs the GAG (glycosaminoglycan) layer of the bladder mucosa, and the hyaluronan reduces inflammation. See page 447, last paragraph. The reference is silent regarding the use of a sulfated hyaluronan. 
Oottamasathien teaches the use of sulfated hyaluronan for the treatment of inflammatory urological disorders. See abstract and paragraphs [0010]-[0011]. The reference teaches that it is known to use sulfated polysaccharides, such as chondroitin sulfate and others, for the treatment of urological disorders, such as IC. The reference discusses that these polysaccharides work by replenishing the GAG layer of the bladder. The reference suggests sulfated hyaluronan as an alternative. See paragraphs [0005]-[0009]. The reference further teaches that the sulfated hyaluronan acts as an anti-inflammatory agent as well as “bladder armor,” wherein the product coats and penetrates the bladder mucosa. See paragraphs [0080]-[0084].  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Hahn method by the use of a sulfated hyaluronan for the treatment of radiation-induced cystitis with a reasonable expectation of success. The artisan would be motivated to make this modification, because Oottamasathien had suggested sulfated hyaluronan as an alternative for other sulfated polysaccharides, such as chondroitin sulfate for the treatment of inflammatory urological disorders. The reference further establishes that sulfated hyaluronan comprises both the anti-inflammatory and bladder-coating activity that Gacci teaches as being necessary for such treatment.  
Applicant’s arguments filed July 29, 2022 have been fully considered but they are not persuasive.
Applicant argues that Gacci clearly teaches the administration of CS and HA together and administering either of them independently would not accomplish the objective. Further, if the artisan were motivated to combine Gacci and Oottamasathien, it would lead to the combination of HA and sulfated HA. This is not found to be persuasive. As set forth above, Gacci teaches that CS is used to repair the bladder wall, and HA is used to reduce inflammation. The examiner maintains that the artisan would be motivated to used sulfated HA alone, because it accomplishes both of the functions. 
Applicant further cites data demonstrating treatment of oral mucositis wherein sulfated HA, while HA is ineffective. This may be relevant to the treatment of mucositis, but in the instant case, it this is not data that demonstrates unexpected results commensurate with the scope of the claims. Furthermore, for the data to be germane to the present rejection, there would need to be a comparison of sulfated HA with the combination of CS and HA. 

Claims 27, 28, 59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Gacci et al (Clin. Genitour. Cancer, 2016) and Oottamasathien et al (US 2021/0021968) as applied to claims 1, 11, 17, 20 and 29 above, and further in view of Pommerville (US 2004/0152662).
Gacci and Oottamasathien teach as set forth above. Gacci is silent regarding the instillation of a product before or immediately after radiotherapy. 
Pommerville teaches HA intravesical therapies for the prevention and treatment of radiation cystitis. See abstract. The HA may be administered before and/or subsequent to radiotherapy. See paragraph [0042]. The HA may be administered 1 minute to 4 hours before radiotherapy. The reference exemplifies 30 minutes prior. See paragraph [0044] and example 4. Example 9 exemplifies treatment after radiotherapy.  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the method made obvious by the combination of Gacci and Oottamasathien by administration of the sulfated HA prior to or immediately after with a reasonable expectation of success. In the absence of unexpected results it would be within the scope of the artisan to optimize the dosing protocol through routine experimentation.  

Allowable Subject Matter
Claims 4, 6, 13, 16, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant’s amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623